Citation Nr: 1750749	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  11-05 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to June 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of VA RO in Houston, Texas.

In May 2010, the Veteran appeared and provided testimony before a Decision Review Officer (DRO).  A transcript of that hearing is associated with the claims file.

This issue was remanded by the Board in December 2012 for further development.  In December 2016, this issue was denied by the Board.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims  (Court).  In a June 2017 Joint Motion for Remand (JMR), this decision denying the Veteran's claim was vacated and remanded for further adjudication consistent with the terms of this JMR.  The issue has been returned to the Board for further consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is needed prior to the adjudication of the claim on appeal.

Specifically, this issue was remanded in December 2012 in order to obtain a pertinent VA examination conducted by a psychiatrist.  As noted in the June 2017 JMR, the June 2015 VA examination was conducted by a licensed psychologist.  As such, the Board finds this issue must be remanded in order to provide the Veteran with an appropriate VA examination conducted by a psychiatrist.  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Check to see if there are any VA treatment records for the Veteran dated from 2008 to the present from the Houston VA Medical Center or associated clinics, to include Galveston.  If there are no records, document the negative search for the file.

2. Then, AFTER obtaining any available VA records, schedule the Veteran for an appropriate VA examination with a psychiatrist or other
specialist who is qualified to perform VA TBI examinations to determine the current nature and likely etiology of the Veteran's psychiatric residuals of a head injury, if any.  To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's available service records, and pertinent post-service medical records. 

Based on the examination and review of the record, the examiner is requested to provide an opinion as whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that the Veteran's psychiatric complaints and diagnoses are related to his in-service head injury.  The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.

3. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim.  The Veteran should be given an opportunity to respond prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

